Title: To Thomas Jefferson from Oliver Towles, 12 October 1780
From: Towles, Oliver
To: Jefferson, Thomas



Sir
Octr. 12. 1780

This will be handed your Excellency with a Letter from me addressed to Commissary Loring, left unsealed for your perusal, after which you will either retain or transmit it as you think best. The day before I left New York Mr. Loring requested, that if the legislative authority of the State should consent to Governor Hamilton and fellow prisoners going to that City, The following things should be furnished them by the state, (that is to say) a Flag Vessell, also such Money, Shoes and other necessaries that might be wanted for Hamilton and Fellow prisoners, before they set out for New York; that if they should March by Land, then with the necessaries aforementioned proper Passports to enable them to proceed through the several States to New York; he concluded with saying, that he judged it most convenient for the whole of the prisoners to embark together in a Flag Vessel and if the State would furnish them with the proper necessaries to enable them to proceed by Land or Water, (as the case might be) that on the part of the British, a just and generous return should be made in every respect; General Phillips spoke to the same effect with Loring; Now if all this should be complied with, from the conversation that passed between Loring and me, I am of opinion our state may obtain permission to send Tobacco or other Commodities necessary for the sustenance of our Captive Friends, otherwise I suspect the article Tobacco will not be allowed to go from us to New York; and I have to observe that however whimsical and capricious the enemy may be in general in matters of this kind, yet on the present occasion from the assurances I have received, I am persuaded a punctual  and generous conduct will be held out by them to us, provided the same kind of conduct is observed on our side, respecting the requisitions made in behalf of Governor Hamilton; which I have as fully mentioned as appear to me to be any wise necessary, but should they prove dificient in perspicuity, I shall be ready to assist in explaining them. Should your Excellency apply for a Flag, I judge it may be proper to write General Phillips as well as Mr. Loring respecting it, and to guard against a disappointment it will be necessary to inform among other particulars, The burthens of the Vessel, the name of its Commander, the number of Hands to navigate the Vessel; the whole of her Lading or Cargo, and to whom consigned. In regard to the latter it may not be unnecessary to mention, that Lewis Pintard Esqr. has acted as an Agent for American prisoners at New York, and has discharged that Trust with great Fidelity; he is I believe at this time in New York, and continues our Agent; if so I should think him the proper person to consign to, or in his absences &c. then with Liberty for Colo. Geo. Matthews, Majors Wm. Drake and Tarlton Woodson and Captain John Hays prisoners on Long Island or any three of them to nominate and appoint an Agent for this special purpose, to receive and dispose of the Cargo, and to appropriate it to the several Officers [and] Volunteers according to the Resolve of the state; I know of nothing more that [is] necessary to mention at present, should any matter hereafter occur, I will without delay communicate it; and should you find occasion to write me, your Letters lodged at the Fredericksburg post Office, will soon come to hand; I sincerely Wish You Health and happiness, and am with great respect and esteem Your Most obedient, and Most humble servant,

O. Towles

